Citation Nr: 0327052	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever to include chronic cardiovascular disorder and stroke.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with a history of rheumatic 
fever, aortic valve thickening with aortic insufficiency, 
mitral insufficiency, tricuspid insufficiency, and atrial 
fibrillation.  

2.  There is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove that 
the currently diagnosed aortic valve thickening with aortic 
insufficiency, mitral insufficiency, tricuspid insufficiency, 
and atrial fibrillation are residuals of an episode of 
rheumatic fever the veteran contracted during service.  


CONCLUSION OF LAW

Residuals of rheumatic fever to include aortic valve 
thickening with aortic insufficiency, mitral insufficiency, 
tricuspid insufficiency, and atrial fibrillation  
were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
redefines the obligations of VA with respect to the duty
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A.         §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  VA is required to 
provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, the Board developed the 
case to afford the veteran a VA examination and to obtain a 
medical opinion on the identity and etiology of any 
cardiovascular disorder, including residuals from a stroke, 
that may be present and attributable to an incident of 
service-to include a bout with rheumatic fever.  The 
veteran was examined in May 2003, and the report of that 
examination has been associated with the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's new duty to assist 
regulations as codified at 38 C.F.R.          § 19(a)(2) and 
(a)(2)(ii) (2002).  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held, in part, that 38 C.F.R.  § 
19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver.  The May 
2003 VA examination report has not been considered by the RO.  
Based on the Board's assessment that a partial grant of the 
benefit sought on appeal is warranted, the Board will not 
remand the matter with respect to one aspect of the appeal 
for the RO's initial consideration of the additionally 
obtained evidence in the absence of a waiver of jurisdiction 
from the veteran.  

The May 2003 VA examination report shows that the VA examiner 
reviewed the claims file, including service medical records.  
The examiner noted that he would determine whether there was 
any evidence to implicate an endothelial cardiac inflammatory 
process in 1948 and 1949, when the veteran was diagnosed with 
acute rheumatic fever.  The examiner noted that service 
medical records showed at that time that a service physician 
described a very irregular fibrillating heart rate or at 
least manifested numerous PVCs on auscultation of the heart.  
The veteran had a fever and he was hospitalized for acute 
pharyngitis for four days in December 1948.  He subsequently 
developed sore and very painful joints (ankles, knees, 
elbows).   His erythrocyte sedimentation rate was elevated 
throughout this time.  He had an exudative pharyngitis in 
December of 1948 and his temperature was 102.2 for at least 
two days.  By March 1949, his pulse rate began to drop.  His 
rhythm became normal but he developed a bradycardia at 52 
beats per minute.  His sedentary rate one day in March 1949 
was still elevated at 38, and it gradually came back to 
normal over the weeks.  He had spinal column stiffness.  He 
had stiffness of the elbows, knees, and ankles, and pain 
throughout this period of time.  The examiner noted that this 
was well documented as late as August 1949.

The VA examiner noted that in approximately 1985, he 
developed atrial fibrillation and was placed on medication.  
An echocardiogram was conducted by Group Health in "March" 
[April] 1999 and a magnetic resonance imaging (MRI) of the 
head was done at about that same time.  Numerous lacunar 
infarcts were seen on the MRI.  The veteran gave a history of 
having transient ischemic attacks in January 2001 and a 
stroke in about October 2001.  The only residual was vocal 
cord paralysis.  He did not develop any other manifestations.  
The 1999 echocardiogram showed a thickened trileaflet aortic 
valve, mild aortic insufficiency, trace tricuspid 
insufficiency, mild mitral insufficiency, and subaortic 
bullous septal hypertrophy.  It was noted that the veteran's 
current atrial fibrillation was controlled with medication.  
The veteran reported that he had had no other instances of 
cardiac problems other than the rheumatic fever that was 
documented in the service medical records from 1948 to 1949.

The VA examiner noted that the veteran was diagnosed with 
rheumatic fever in 1949 preceded by exudative pharyngitis in 
December 1948, which required hospitalization.  Thus, the VA 
examiner noted, the diagnosis was fairly firmly established 
that he most likely had rheumatic fever precipitated by acute 
pharyngitis in December 1948.  After a physical examination, 
the examiner provided assessments of history of rheumatic 
fever diagnosed in 1949, aortic valve thickening with aortic 
insufficiency, mild mitral insufficiency, trace tricuspid 
insufficiency, and atrial fibrillation.

The VA examiner discussed that service medical records 
clearly documented the presence of symptoms and findings 
compatible with acute rheumatic fever in 1949 following 
exudative pharyngitis in December 1948.  By 1985, he 
developed atrial fibrillation which required anticoagulation 
treatment and a beta-blocker to control the heart rate.  He 
had evidence of aortic valve thickening, proximal septal 
hypertrophic changes, and mild leaks from the mitral and 
tricuspid valves as well, 
all of which were findings compatible with the remote history 
of rheumatic fever, the examiner noted.  The examiner 
indicated that he conducted an echocardiogram specifically 
looking for changes compatible with rheumatic fever involving 
the endothelial surfaces of the heart and valves.  The 
examiner concluded that the echocardiogram did not reveal 
findings typical for rheumatic heart disease.

Group Health records show that an echocardiogram was also 
conducted in August 2001.  In regards to those findings, Dr. 
R.O. noted that the veteran had chronic atrial fibrillation.  
Dr. R.O. noted that the echocardiogram findings were not 
typical for rheumatic valvular heart disease, although he 
cautioned that he could not say without a doubt that these 
changes were not from prior rheumatic disease.  Dr. R.O. then 
noted that the findings were not specific and certainly not 
typical for classic rheumatic valvular changes.  

The competent medical evidence of record shows that the 
veteran is currently diagnosed with a history of rheumatic 
fever, aortic valve thickening with aortic insufficiency, 
mitral insufficiency, tricuspid insufficiency, and chronic 
atrial fibrillation.  The service medical records clearly 
show that the veteran contracted an acute episode of 
rheumatic fever during service.  Thus, a current disability 
and in-service incurrence of a disease are shown by the 
medical evidence of record.  38 C.F.R. § 3.303 (2003).  

According to the May 2003 VA examiner, the physical 
examination he conducted revealed findings he determined were 
compatible with the remote history of rheumatic fever.  This 
assessment was made even after his review of the April 1999 
echocardiogram conducted by Group Health, which revealed 
similar findings.  After conducting another echocardiogram, 
however, the May 2003 VA examiner concluded that the results 
of the 2003 echocardiogram were not typical for rheumatic 
heart disease.  Group Health's Dr. R.O. similarly concluded 
that the results of the August 2001 echocardiogram were not 
typical for rheumatic valvular heart disease, but he could 
not rule out that the changes were not from prior rheumatic 
disease.  The May 2003 VA examiner and Dr. R.O. both appear 
to agree that the physical findings demonstrated on the 
respective examinations were compatible with a history of 
rheumatic fever but not typical for classic rheumatic 
valvular disease.  Neither physician specifically ruled out 
that the valvular changes were not residuals of the acute 
episode of rheumatic fever the veteran contracted during 
service.  As such, the Board finds that the competent medical 
evidence is in relative equipoise of positive and negative 
evidence and all reasonable doubt should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 
3.102 (2003).  Accordingly, service connection for residuals 
of rheumatic fever, to include aortic valve thickening with 
aortic insufficiency, mitral insufficiency, tricuspid 
insufficiency, and atrial fibrillation is granted.


ORDER

Service connection for residuals of rheumatic fever, to 
include aortic valve thickening with aortic insufficiency, 
mitral insufficiency, tricuspid insufficiency, and atrial 
fibrillation are warranted and to this extent the claim is 
granted.











REMAND

The veteran also contends that he is entitled to service 
connection for residuals of a stroke he sustained.  He 
maintains that the cerebrovascular accident is etiologically 
related to the episode of rheumatic fever he contracted 
during service.  Although the May 2003 VA examiner found that 
the veteran currently suffered from residuals of a stroke, he 
did not provide a medical opinion on whether the residuals 
from the stroke were related to the in-service episode of 
rheumatic fever, as the Board asked in the Development 
Memorandum.  Accordingly, the examination report should be 
returned to the VA examiner, or other examiner if he is 
unavailable, for a medical opinion on the identity and 
etiology of the residuals of a stroke found on examination.

As the Board has decided to remand the case on this aspect of 
the appeal, it follows that the Board also observes that the 
veteran must be advised with written notice of the VCAA.  In 
a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans, 327 F.3d at 1348 (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this
opportunity to inform the veteran that notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice. 

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
and any other applicable legal precedent.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claim, as well as the 
roles of VA and the veteran in 
identifying and gathering evidence 
relevant to the claim per Quartuccio.  
The veteran and his representative should 
be afforded the appropriate period of 
time for response to all written notice 
and development as required by VA law.    

2.  The claims file should be returned to 
Dr. E.F.Y. for review and clarification 
as to whether, in his opinion, any 
residuals of a stroke found on the VA 
examination he conducted on May 19, 2003, 
were at least as likely as not causally 
or etiologically related to any heart 
disorder found on that examination and/or 
an episode of rheumatic fever the veteran 
contracted during service.  

If Dr. E.F.Y. is not available, then 
please send the claims file to aa 
appropriate specialist for review and an 
opinion as to whether any residuals of a 
stroke found on the examination Dr. 
E.F.Y. conducted on May 19, 2003, were at 
least as likely as not causally or 
etiologically related to any heart 
disorder found on that examination and/or 
an episode of rheumatic fever the veteran 
contracted during service.

3.  The veteran's claim should be 
readjudicated with consideration of all 
of the evidence, to include the May 2003 
VA examination report, and any other 
additional evidence obtained.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations (including VCAA) 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



